 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 204 
McGuire Plumbing and Heating, Inc. 
and Plumbers 
and Pipefitters Local Union 178, affiliated with 
United Association of Plumbers and Pipefitters, 
AFLŒCIO.  
Cases 17ŒCAŒ19698Œ1, 17ŒCAŒ
19698Œ2 
February 12, 2004 
SUPPLEMENTAL DECISION AND ORDER 
BY CHAIRMAN 
BATTISTA AND 
MEMBERS 
LIEBMAN
 AND MEISBURG
 On March 4, 2003, Administrative Law Judge Thomas 
M. Patton issued the attached supplemental decision.  
The Respondent filed excepti
ons and a supporting brief, 
and the General Counsel f
iled an answering brief. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 
affirm the judge™s rulings, findings,
1 and conclusions and 
to adopt the recommended Order. 
ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge and 
orders that the Respondent, McGuire Plumbing and 
Heating, Inc., Springfield, Mi
ssouri, its officers, agents, 
successors, and assigns, shall pay to Robert Vance a/k/a 
                                                          
                                                           
1 The Respondent has excepted to 
some of the judge™s credibility 
findings.  The Board™s established policy is not to overrule an adminis-
trative law judge™s credibility reso
lutions unless the clear preponder-
ance of all the relevant evidence convi
nces us that they are incorrect.  
Standard Dry Wall Products
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 
(3d Cir. 1951).  We have carefully examined the record and find no 
basis for reversing the findings. 
The Respondent contends that th
e General Counsel has failed to 
prove that there were jobs availabl
e for both discriminatees.  This con-
tention raises matters that were resolved, some on the basis of the 

credibility of witnesses, in the unde
rlying unfair labor practice proceed-
ing and affirmed by the United Stat
es Court of Appeals for the Eighth 
Circuit.  The Respondent is collaterally estopped from attacking these 

findings in this compliance proceeding. 
The Respondent notes that each of the comparable employees 
(whose hours were used to estimate gross backpay) worked for the 

Respondent for less than the entire duration of the discriminatees™ 

backpay period.  The Respondent contends that it is therefore unrea-
sonable to assume that the discrimi
natees would have continued work-
ing for the Respondent for the entire duration of the discriminatees™ 
backpay period.  Thus, it is argued 
that the backpay periods should be 
shortened.  However, the Respondent has the burden of showing that a 

discriminatee would have stopped wo
rking for the Respondent at some 
time during the backpay period for reasons unrelated to the Respon-
dent™s unlawful actions.  
Wellstream Corp.
, 321 NLRB 455, 461 
(1996).  The mere fact that other employees stopped working for the 
Respondent at various times during 
the backpay periods does not dem-
onstrate that the discriminatees 
would likewise have stopped working 

for the Respondent at these same ti
mes.  Accordingly, the Respondent 
has not met its burden of proof. 
Bobby Gene Vance the sum of $41,944.17 and to Dale 
Hankins the sum of $8,221.09 plus interest
1 and minus 
tax withholdings required by Federal and State laws. 
 Stanley Williams, Esq., 
for the General Counsel. 
Charles F. Kiefer Jr., Esq. (Daniel, Powell & Kiefer, L.L.C.)
, of Springfield, Missouri, for the Respondent. 
Kenneth Shuler, Business Agent, of Springfield, Missouri, for 
the Union. 
SUPPLEMENTAL DECISION 
STATEMENT OF THE 
CASE THOMAS M. PATTON
, Administrative Law Judge.  This is a 
backpay case.  The Respondent
/Employer is McGuire Plumb-
ing and Heating, Inc. (the Re
spondent).  The Charging Party 
Union is Plumbers And Pipefitt
ers Local Union 178, affiliated 
with United Association of Pl
umbers and Pipefitters, AFLŒCIO 
(the Union).  The underlying unfair labor practice case was the 
subject of a May 26, 1999 bench decision.  The Board re-

manded the case on June 13, 2000, 
for reconsideration in light 
of the decision in 
FES,
 331 NLRB 9 (2000).  A supplemental 
decision issued on June 29, 2001, finding that the Respondent 

discriminated against employees
 Robert Vance a/k/a Bobby 
Gene Vance and Dale Hankins in
 violation of Section 8(a)(1) 
and (3) of the Act.  No exceptions were filed to the supplemen-

tal decision, which was adopted by the Board on August 15, 
2001.  The Board™s order was enforced by the United States 
Court of Appeals for the Eighth Circuit on March 6, 2002, in an 

unpublished judgment in Case 02Œ1294. 
The Respondent was ordered to take affirmative action, in-
cluding offering to hire Vance and Hankins and making the 

employees whole for any loss of pa
y or benefits they may have 
suffered as a result of the Respondent™s unlawful refusal to 

consider them for hire or hire them.  A compliance specifica-
tion issued on June 28, 2002, setting the matter for hearing and 
the Respondent filed its answer.  A hearing was held in Spring-

field, Missouri, on October 1, 
2002, to determine the formula 
and details for computing backpay.  
All parties were given full oppor
tunity to participate, pro-
duce evidence, examine and cross-examine witnesses, argue 

orally, and file briefs.
  Briefs were due November 6, 2002.  The General Counsel and the Responde
nt filed briefs.  The Respon-
dent filed a motion to supplemen
t record on November 5, 2003.  
The motion seeks to make a certified copy of the Missouri 
driver record for Vance a part of the record.  I find that the 
Respondent has not shown that 
this is newly discovered evi-
dence, evidence that has become available only since the close 
of the hearing, or evidence that
 should have been taken at the 
hearing.  I further find that even if the exhibit were received, it 

would not change the decision.  The motion is denied.  The 
motion is made a part of the record in the case. 
Upon the entire record, including my observation of the de-
meanor of the witnesses and after considering the arguments 
and briefs of the partie
s, I make the following 
 1 Interest shall be computed as set forth in 
New Horizons for the Re-
tarded, 283 NLRB 1173 (1987). 
341 NLRB No. 29 
 MCGUIRE PLUMBING & HEATING
 205
FINDINGS OF FACT
 I.  INTRODUCTION In Cobb Mechanical Contractors, Inc
., 333 NLRB 1168, 1168 (2002), the Board defined the purpose of a backpay pro-
ceeding as follows: 
 In compliance proceedings, the Bo
ard attempts to reconstruct, 
ﬁas nearly as possible,ﬂ the economic life of each claimant 

and place him in the same financial position he would have 

enjoyed ﬁbut for the illegal discrimination.ﬂ  
Phelps Dodge 
Corp. v. NLRB
, 313 U.S. 177, 194 (1941).  Determining what 
would have happened absent a respondent™s unfair labor prac-

tices, however, is often problematic and inexact.  Conse-
quently, a backpay award ﬁis only an approximation, necessi-
tated by the employer™s wrongful conduct.ﬂ  
Bagel Bakers 
Council of Greater New York v. NLRB
, 555 F.2d 304, 305 (2d 
Cir. 1977). 
 The Board™s well-settled policy is that ﬁ[a backpay] formula 
which approximates what discr
iminatees would have earned 
had they not been discriminated ag
ainst is acceptable if it is not 

unreasonable or arbitrary in the circumstances.ﬂ  
La Favorita, 
Inc., 313 NLRB 902 (1994).  Further, it 
is also well settled that 
any uncertainty in the evidence is
 to be resolved against the 
Respondent as the wrongdoer.  See Ryder/P*I*E* Nationwide
, 297 NLRB 454, 457 (1989), enfd. in relevant part 923 F.2d 506 
(7th Cir. 1991). 
The General Counsel bears the 
burden of proving the amount 
of gross backpay due.  The Respondent has the burden to estab-
lish facts that reduce the amount due for gross backpay.  While 
the Respondent has the burden of showing the amount of any 
interim earnings, or a willful loss of interim earnings, it is the 
General Counsel™s policy to assist
 in gathering information on 
this topic and to include that data in the compliance specifica-
tion.  See Florida Tile Co
., 310 NLRB 609 (1993). 
The General Counsel has discretion in selecting a formula 
that will closely approximate 
the amount due.  The Government 
need not find the exact amount due nor adopt a different and 
equally valid formula that may yield a somewhat different re-
sult.  See NLRB v. Overseas Motors,
 818 F.2d 517 (6th Cir. 
1987); Kansas City Refined Helium Co.,
 252 NLRB 1156, 1157 
(1980), enfd. 683 F.2d 1296 (10th Cir. 1982). 
Section 102.56(b) of the Board™s Rules and Regulations re-
quires that as to all matters 
within the knowledge of a respon-
dent, including the various factors entering into the computa-

tion of gross backpay, a general denial will not suffice.  If a 
respondent disputes either the accuracy of the figures in the 
specification or the premises on which they are based, the an-

swer shall specifically state th
e basis for such disagreement, 
setting forth in detail the respondent™s position as to the appli-

cable premises and furnishing the appropriate supporting fig-

ures. Compliance Officer Robert A. Fetsch credibly testified re-
garding the preparation of the compliance specification, the 
source of factual information 
on which the specification is 
based and the rationale for the methods applied to compute 

backpay.  The compliance office
r™s backpay formulation is a 
standard calendar quarterly 
computation provided for in 
F. W. 
Woolworth, 90 NLRB 289 (1950), with offsets for net interim 
earnings.  Regarding interim earnings and mitigation efforts, 

the compliance officer utilized reports prepared by the employ-
ees, W-2 forms and employee interviews.  The record shows 
that the employees secured their work through the Union™s 
hiring hall and that when they were out of work during the 

backpay periods they registered at the hiring hall and they did 
not refuse referrals.  Vance had no interim earnings for 6 of 11 
quarters.  The evidence that he 
was registered for referral from 
the hiring hall and did not refuse referrals was also supported 
by his testimony and the testimony of Union Business Agent 
Kenneth Shuler.  Vance testified 
that he also registered for 
unemployment compensation. 
The General Counsel seeks backpay plus interest for Vance 
and Hankins based upon the earnings of comparable employ-
ees, reduced by their admitted interim earnings.  The General 
Counsel does not seek expenses 
or collateral losses.  The Re-
spondent disputes the alleged bac
kpay periods, rates of pay, and 
hours used in the specification.  
II.  BACKPAY PERIODS The beginning date of the backpay period for Hankins as al-
leged in the specification is April 17, 1998, the date of the 

unlawful refusal to consider or hire him.  The specification 
alleges that the ending date of the backpay period for Hankins 
is June 3, 1999, the date the specification admits the Respon-dent made a written offer 
of employment to him. 
The beginning date of the backpay period for Vance alleged 
in the specification is April 17, 1998, the date of the unlawful 

refusal to consider or hire him.  The specification alleges that 
the ending date of the backpay 
period for Vance is November 1, 2000, the date that the specification admits Vance withdrew 
from the work force because of disability.
2The Respondent argues that the alleged backpay periods for 
Vance and Hankins are incorrect because of limitations im-
posed on the employees by the Union.  As union members, 
Vance and Hankins were ordinarily not free to work for nonun-

ion employers like the Responde
nt.  However, the Union con-
sented to Vance and Hankins 
working for the Respondent to 
permit them to engage in organi
zing related activities, a prac-
tice known as salting.  The Respondent contends that the evi-
dence shows that Vance and Hankins were authorized by the 
Union to work as salts only until such time as they were hired 

and employed for a period of 1 day to 1 year.  The Respondent 
argues that backpay accordingly should be limited to a 1-year 
period.  The evidence does not, however, establish the factual 

premise of the Respondent™s argument. 
Vance and Hankins were not limited to working for Respon-
dent for 1 year.  Union Business 
Representative Shuler testified 
that there was no written salting agreement covering the em-
ployees and the record does not
 establish the purported limita-
tions claimed by the Respondent
.  The testimony of Shuler, 
relied on by the Respondent on
 brief, is as follows: 
                                                          
 2 Vance testified that his disability was a consequence of Hepatitis C 
diagnosed in November 2000, at which 
time he applied for Social Secu-
rity Disability (SSD).  The record doe
s not disclose the date of disabil-
ity he claimed in the SSD applicati
on or any Social Security finding 
regarding his disability date.  
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 206 
 Q.  How long was your typical scenario where you would 
send a salt in, have them hired, and then say it is time to come 

back, we™ve got more work for you? 
A.  That varies. 
Q.  Okay.  And what is that variation?  What is theŠyour 

practice? 
A.  It could be from one day to a year. 
Q.  Okay.  A year is the longest, and a day is the shortest? 
A.  If it takes longer, it takes longer. 
 The quoted testimony does not establish that the employees 
were limited to working for the Respondent for 1 year.  Rather, 

it supports a contrary conclusi
on.  Moreover, Schuller later 
credibly testified that there was no limit on how long a salt 
could work for a nonunion contractor. 
The proposition advanced by the Respondent is also doubtful 
as a matter of law.  It implicitly assumes that if the Respondent 
had hired Vance and Hankins and the Union attempted to en-
force such a 1-year limit, the employees would not be free to 
resign from the Union and avoid 
union sanctions for continuing to work.  I find it unnecessary to resolve that question. 
The Respondent next argues that the Union™s authorization 
for Vance and Hankins to work for the Respondent expired at 
the time of their subsequent referral to a union employer.  The 

evidence that the Respondent reli
es on is testimony by Schuller 
that if Vance or Hankins wanted to reapply to work for Re-

spondent after they resumed us
ing the hiring hall they would 
first need to seek permission from the Union.  Vance and Hankins each concededly had 
interim earnings from employ-
ment secured through the hiring hall and never reapplied to 
work for Respondent. 
This contention has no merit.  Neither employee had a duty 
to reapply. Rather, the Res
pondent had a continuing duty to 
offer them employment that was not extinguished by their ac-
ceptance of interim employment.  
Performance Friction Corp., 335 NLRB 1117 (2001).  The record does not show that Vance or Hankins would not have been free under the Union™s rules to 
accept an offer of employment 
from the Respondent at any time 
during the backpay period, had it been offered.  Moreover, the 

discrimination was against the individual employees.  The em-
ployees™ rights to a remedy are not dependent on the Union™s 

consent.  Backpay continued to
 run until the Respondent made 
the offer of employment to Hankin and until Vance withdrew 

from the labor market.  Cobb Mechanical Contractors, Inc
., 
333 NLRB 1168 (2002). 
In view of the foregoing, I conclude that the backpay periods 
alleged are appropriate. 
III.  THE HOURS THAT THE DISCRIMINATEES WOULD
 HAVE WORKED
 The specification alleges the number of hours for Hankin™s 
gross backpay based upon the hours worked by employees 

David Blaskowsky (pay period ending 5/1/98 through pay pe-

riod ending 4/22/99), and Joe 
Messina (pay period ending 
5/7/99 through pay period ending 6/4/99). 
The specification alleges the number of hours for Vance™s 
gross backpay based upon the hours worked by employees 
Ronnie Wishon (pay period ending 6/19/98 through pay period 
ending 7/17/98), Thomas Pflumm (pay period ending 7/30/98 
through pay period ending 11/13/98) and Colin Vaine (pay 
period ending 12/11/98 through pay period ending 10/27/00). 
The testimony of Compliance Officer Fetsch and the docu-
mentary evidence show that Blaskowsky was the first compa-

rable employee hired following 
the applications by Vance and 
Hankins.  The specification assumes that absent discrimination 
Hankins would have been the firs
t hired and that he would have 
worked the same hours as Blaskowsky and, after Blaskowsky 

ceased working for the Respondent, Hankins would have 
worked the number of hours worked by Messina, who was the 
next hired after Blaskowsky left. 
The credited testimony of the Compliance Officer Fetsch and 
the documentary evidence simila
rly show that Wishon was the 
next hired after Blaskowsky.  The specification assumes that 

absent discrimination Vance would 
have been hired and that he 
would have worked the same hours as Wishon, then Pflumm, 

who was the next hired following Wishon™s departure and then 
Vaine, who was next hired when Pflumm ceased working for 
the Respondent. 
The Supplemental Decision esta
blishes that both Hankins and Vance had the training and experience to perform the work 

required in the positions filled in the year following the Re-
spondent™s refusal to hire them 
and that Respondent maintained 
a policy and practice of retainin
g and utilizing the employment 
applications of previously unsu
ccessful applicants on file for consideration when further openings occurred.  Absent evi-

dence to the contrary, it is reasonable to infer that the same was 
true regarding the balance of the backpay periods. 
Compliance Officer Fetsch testif
ied that the specification as-
sumes that Hankins would have been hired first because 
Hankins was actually offered em
ployment, apparently a refer-
ence to the June 3, 1999, offer that ended his make whole pe-
riod.  On brief the Respondent 
asserts that as between Vance 
and Hankins, Hankins was better qualified.  I conclude that it is 
reasonable to assume that Hankins
 would have been hired first 
and that the hours he would ha
ve worked are reasonably meas-
ured by the hours worked by Blaskowsky and Messina.  I fur-

ther conclude that it is reasonable to assume that Vance would 
have been the next person hired and that the hours he would 
have worked are reasonably measured by the hours worked by 

Wishon, Pflumm, and Vaine.  The applicable hours worked by 
Blaskowsky, Messina, Wishon, 
Pflumm, and Vaine are estab-
lished by the testimony of Compliance Officer Fetsch and the 
documentary evidence. 
IV.  WAGE RATES
 The specification alleges that the wage rates paid to em-
ployee David Blaskowsky during the backpay period are ap-

propriate to use to calculate the gross backpay owing to Vance 
and Hankins.  Blaskowsky was hired on April 20, 1998 at $10 
per hour.  He was the first comparable employee hired after 

Vance and Hankins were refused employment.  Blaskowsky™s 
wage increased to $12 per hour for the pay period ending May 

15, 1998, and increased again to $12.50 per hour for the pay 

period ending December 11, 1998.  Compliance Officer Fetsch 
testified that the Respondent™s payroll records do not disclose a 
  MCGUIRE PLUMBING & HEATING
 207
standard starting wage rate or
 a pattern for the amount and tim-
ing of pay raises for employees. 
The answer to the specification denies that the use of Blas-
kowsky™s wage rates is appropriate because the rate of pay for 
one employee has been used as the basis for calculating the 
backpay for two employees.  The Respondent has not, however, 
proposed an alternative method of calculating backpay and no 

contention has been advanced that specific employees other 
than Blaskowsky should be used 
to calculate gross backpay. 
As discussed above, the specific
ation properly assumes that 
in the absence of discriminati
on Hankins would have been 
hired for the job opening filled by Blaskowsky.  There is an 

objective and reasonable basis 
for using Blaskowsky™s wage 
rates used to calculate the gr
oss backpay owing to Hankins. 
The use of Blaskowsky™s wage rates to calculate Vance™s 
gross backpay also has an obj
ective and reasonable basis.  
Vance and Hankins have each been found qualified for the job 

filled by Blaskowsky.  While the wages of other employees 

might arguably have been used to calculate Vance™s gross 
backpay, the Respondent has not a
dvanced such an alternative. 
Accordingly, I conclude that the wage rates used to calculate 
gross backpay are appropriate.  
Cobb Mechanical Contractors, Inc., 333 NLRB 1168 (2002).  Cf. 
Performance Friction Corp., 335 NLRB 1117 (2001). 
The compliance officer also testified that a consideration in 
using Blaskowsky to ca
lculate backpay was that when Hankins 
was offered a job on June 3, 
1999, he was offered $10 per hour 

and that at some unspecified time the Respondent had offered 
Vance a job at $10 per hour.  In reaching my conclusions re-
garding the wage rates I have not relied on this testimony. 
IV.  BACKPAY COMPUTATION The specification alleges that the gross backpay for Vance 
and Hankins should be computed by multiplying the applicable 

rates of pay described above by the hours worked by Blas-

kowsky, Messina, Wishon, Pflumm,
 and Vaine.  The specifica-
tion further alleges that calendar quarter net backpay for the 
discriminatees is the difference between their calendar quarter 

gross backpay and calendar quar
ter net interim earnings.  The 
alleged gross backpay, admitted net earnings and net backpay 

for Vance and Hankins, computed on a quarterly basis, are set 

forth in tables that are Appendix 1 and 2 to the specification.  
Those tables are attached and made a part of this decision as 
Appendix 1 and 2.  The net b
ackpay alleged for Vance is 
$41,944.17.  The net backpay alle
ged for Hankins is $8,221.09. 
There is no dispute regarding the correctness of the calcula-
tions.  Accordingly, I find and c
onclude that Vance is entitled 
to $41,944.17 in backpay, plus in
terest and that Hankins is 
entitled to $8,221.09 in 
backpay, plus interest. 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
3                                                          
 3 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
ORDER The Respondent, McGuire Plumbing And Heating, Inc., 
Springfield, Missouri, its office
rs, agents, successors, and as-
signs, shall make payments in th
e manner described below, plus 
interest,
4 minus tax withholdings on 
the backpay due to the 
employees as required by Federal and State laws. 
 Vance  $41,944.17 
Hankins  $  8,221.09
 Total  $50,165.26 
 Dated, San Francisco, California  March 4, 2003 
 APPENDIX 1 
 BACKPAY CALCULATION 
 CASE NAME 
        McGuire Plumbing 
CASE NUMBER:  17-CA-19698 (1-2) CLAIMANT:          
Robert Vance
  YEAR QTR. GROSS BACKPAY INTERIM 
EARNINGS 
NET INTERIM 
EARNINGS 
NET BACKPAY 1998 2nd 576.00 
8,977.94 
8,977.94 
0.00 
1998 3rd 
4,536.00 
0.00 
0.00 
4,536.00 
1998 4th 4,483.75 
1,195.93 
1,195.93 
3,287.82 
1999 1st 5,631.25 
0.00 
0.00 
5631.25 
1999 2nd 5,012.50 
0.00 
0.00 
5,012.50 
1999 3rd 
6,793.75 
0.00 
0.00 
6,793.75 
1999 4th 3,775.00 
0.00 
0.00 
3,775.00 
2000 1st 5,731.25 
2,421.90 
2,421.90 
3,309.35 
2000 2nd 5,937.50 
0.00 
0.00 
5,937.50 
2000 2nd 6,143.75 
3,167.10 
3,167.10 
2,976.65 
2000 4th 1,812.50 
1,128.15 
1,128.15 
684.35 
TOTAL  50,433.25 
16,891.02 
16,891.02 
$41,944.17 
 APPENDIX 2 
 BACKPAY CALCULATION 
 CASE NAME 
        McGuire Plumbing 
CASE NUMBER:  17-CA-19698 (1-2) CLAIMANT:          
Dale Hankins  YEAR QTR. GROSS BACKPAY INTERIM 
EARNINGS 
NET INTERIM 
EARNINGS 
NET BACKPAY 1998 2nd 3,935.00 
8,080.69 
8,080.69 
0.00 
1998 3rd 
5,658.00 
8,080.69 
8,080.69 
0.00 
1998 4th 6,640.38 
4,324.27 
4,324.27 
2,316.11 
1999 1st 4,418.75 
2,241.90 
2,241.90 
2,176.85 
1999 2nd 3,728.13 
0.00 
0.00 
3,728.13 
TOTAL  24,380.26 
22,727.55 
22,727.55 
$8,221.09 
                                                                 
 4 See New Horizons for the Retarded,
 283 NLRB 1173 (1987).
 